DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on September 11, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Radaelli et al (US 9,567,269 B2) in view of Zhao (US 2012/0259025 A1).
Applicants’ claimed invention is directed to a method of converting carbon oxides to olefins including ethylene (C2H4), the method comprising: (a) directing a renewable hydrogen (H2) feed stream and a carbon oxide feed stream comprising carbon dioxide (CO2), carbon monoxide (CO), or both CO2 and CO to a methanation reactor to generate an oxidative coupling of methane (OCM) feed stream comprising methane (CH4); and (b) directing the OCM feed stream and an oxidant feed stream comprising oxygen (02) to an OCM reactor comprising an OCM catalyst and performing an OCM reaction to generate an OCM effluent comprising (i) C2+ compounds including C2H4 and ethane (C2H6) and (ii) non-C2+ impurities comprising one or more of CO, CO2, H2, and CH4, wherein the method produces olefins including C2H4 with negative carbon emissions.
Radaelli teaches a process for performing oxidative coupling of methane (OCM), the system comprising: an OCM reactor that reacts oxygen (O2) with methane (CH4) in an OCM process to yield a product stream comprising (i) compounds with two or more carbon atoms (C2+ compounds), including ethylene (C2H4), and (ii) carbon monoxide (CO) or carbon dioxide (CO2), wherein the OCM process liberates heat; a cracking vessel in fluid communication with the OCM reactor, wherein the cracking vessel (i) accepts the product stream from the OCM reactor, and (ii) increases a concentration of C2H4 and hydrogen (H2) in the product stream upon cracking ethane (C2H6) with the aid of the heat liberated in (a); a separations module in fluid communication with the cracking vessel, wherein the separations module accepts the product stream from the cracking vessel and (i) enriches the C2H4 from the product stream, or (ii) oligomerizes the C2H4 from the product stream to yield compounds comprising three or more carbon atoms (C3+ compounds); and a methanation reactor in fluid communication with the separations module, wherein the methanation reactor reacts H2 from the product stream with CO or CO2 from the product stream to form CH4; wherein the CH4 reacted in OCM process is provided at least in part by a feed stream comprising natural gas processed by the separations module prior to the OCM process [0025].
Radaelli teaches the OCM effluent can be directed to CO.sub.2 removal unit 110, which can remove CO.sub.2 from the OCM effluent. At least a portion of the removed CO2 can be directed to a methanation unit 111 along a CO2 stream 112. At least a portion of the removed CO.sub.2 can be directed along CO.sub.2 stream 113 for other users, such as, for example, storage or purged from the CO.sub.2 removal unit 110. In some cases, the CO.sub.2 removal system can comprise a pressure swing adsorption (PSA) unit; in other cases, the CO.sub.2 removal system can be based on any other membrane separation process. The effluent from the CO.sub.2 removal unit can be treated to remove water [104].
	Radaelli teaches the OCM subsystem can have at least one OCM reactor and at least one post bed cracking unit within the OCM reactor or downstream of the OCM reactor. The post bed cracking unit can be configured to convert at least a portion of alkanes in the product stream to alkenes. In some cases, the power subsystem has one or more turbines and can be a gas turbine combined cycle (GTCC). In some embodiments, the system further comprises a heat recovery steam generator (e.g., HRSG) for generating steam from the heat and the steam can be converted to electrical power in the power subsystem. In some instances, the power subsystem comprises a gas turbine and un-reacted methane from the OCM subsystem is converted to electrical power using the gas turbine [0218].
	Radaelli teaches H2 and CO or CO2 from the product stream from the separations unit into the methanation reactor that reacts the H2 from the product stream with the CO or CO2 from the product stream to form CH4, wherein a ratio of (i) all carbon atoms output from the system as hydrocarbons to (ii) all carbon atoms input to the system is at least about 0.50 [0027] and [0281].
	The difference between Radaelli and the claimed invention is that the instant claims require renewable hydrogen feed stream and carbon dioxide feed stream to a methanation reactor to produce methane.  However, Zhao uses renewable energy of any types, or in another term, any energy the generation of which does not at all or least emits CO2 into the atmosphere; takes in CO2 that otherwise would stay in the atmosphere; produces hydrogen with the renewable energy through water electrolysis where the oxygen is produced as well; converts hydrogen and CO2 into methane and water; has methane and realistically some hydrogen stored and transferred for use as natural gas; and has the heat, the reaction residual of hydrogen, water and CO2 as well as the unseparated mixture of them and slight amount of methane recycled and reused. A system can be built at various scales with different configurations for a variety of applications[0030].
	Zhao teaches a method, which utilize renewable energy, or any energy the production of which emits little or no carbon dioxide (CO2), or the syngas produced from the said method, for generating electricity that powers the said systems; convert CO2 collected from either the open air or any CO2 emission sites into methane by reacting CO2 with hydrogen produced with no or little CO2 emission; store or transport methane or natural gas making use of the existing natural gas distribution system; providing a novel approach of using and expanding the usage of renewable energy; providing an ecologically CO2-neutral natural gas resource which allows human society to keep being driven by hydrocarbon fuels while not worrying about global warming.  See abstract.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the methanation reaction of Zhao in the process of Radaelli, in order to eliminate the carbon emissions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,334,204; over claims 1-19 of U.S. Patent No. 9,567,269 and over claims 1-13 of U.S. Patent No. 9,352,295 in view of Zhao (US 2012/0259025). Although the claims at issue are not identical, they are not patentably distinct from each other because all the patented claims are directed to a method of converting carbon oxides to olefins is provided. The method can include directing a hydrogen feed stream and a carbon oxide feed stream to a methanation reactor to generate an oxidative coupling of methane (OCM) feed stream that includes methane. The OCM feed stream and an oxidant feed stream including oxygen are directed to an OCM reactor containing an OCM catalyst to produce an OCM effluent that includes ethylene. A system for converting carbon oxides to olefins is also provided.
The difference between patented claims and the instant claimed invention is that the instant claims require renewable hydrogen feed stream and carbon dioxide feed stream to a methanation reactor to produce methane.  However, Zhao uses renewable energy of any types, or in another term, any energy the generation of which does not at all or least emits CO2 into the atmosphere; takes in CO2 that otherwise would stay in the atmosphere; produces hydrogen with the renewable energy through water electrolysis where the oxygen is produced as well; converts hydrogen and CO2 into methane and water; has methane and realistically some hydrogen stored and transferred for use as natural gas; and has the heat, the reaction residual of hydrogen, water and CO2 as well as the unseparated mixture of them and slight amount of methane recycled and reused. A system can be built at various scales with different configurations for a variety of applications[0030].
	Zhao teaches a method, which utilize renewable energy, or any energy the production of which emits little or no carbon dioxide (CO2), or the syngas produced from the said method, for generating electricity that powers the said systems; convert CO2 collected from either the open air or any CO2 emission sites into methane by reacting CO2 with hydrogen produced with no or little CO2 emission; store or transport methane or natural gas making use of the existing natural gas distribution system; providing a novel approach of using and expanding the usage of renewable energy; providing an ecologically CO2-neutral natural gas resource which allows human society to keep being driven by hydrocarbon fuels while not worrying about global warming.  See abstract.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the methanation reaction of Zhao in the process of patented claims to arrive at the instant claimed invention and eliminate the carbon emissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/           Primary Examiner, Art Unit 1622